                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


RICKY WORTHINGTON,                                    )
                                                      )
                       Plaintiff,                     )
                                                      )       JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )       CASE NO. 4:17-CV-117-D
NANCY A. BERRYHILL, Acting Commissioner               )
of Social Security,                                   )
                    Defendant.                        )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $5,400.00 in
attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to Justice
Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset Program,
payment will be made by check payable to Plaintiff’s counsel, Howard D. Olinsky, and mailed to
his office at Olinsky Law Group, 300 South State St., Suite 420, Syracuse, NY 13202, in
accordance with Plaintiff’s assignment to his attorney of his right to payment of attorney's fees
under the Equal Access to Justice Act.


This Judgment Filed and Entered on November 20, 2018, and Copies To:
Russell R. Bowling                           (via CM/ECF electronic notification)
Cassia W. Parson                             (via CM/ECF electronic notification)
Mark J. Goldenberg                           (via CM/ECF electronic notification)



DATE:                                         PETER A. MOORE, JR., CLERK
November 20, 2018                             (By) /s/ Nicole Sellers
                                               Deputy Clerk
